NOTE: ThiS order is nonp1'ecede11tia1.
United States Court of Appeals
for the Federal Circuit
RICOH COMPANY, LTD., RICOH AMERICAS
CORPORATION, AND RICOH ELECTRONICS, INC.,
Appellants,
V.
INTERNATIONAL TRADE COMMISSION,
Appellee. _
and ` ' .
OKI DATA CORPORATION AND- -
OKI DATA AMERICAS, INC.,
Interven,0rs.
2011-1236
On appeal from the United States International Trade
Commission in Investigation No. 337-TA-69O.
ON MOTION
ORDER
Upon consideration of the unopposed motion of Oki
Data Corporation and Oki Data Americas, Ino. for leave to
intervene,

__ _
KEEFE V. US 2
The United States moves to summarily affirm the
judgments of the United States Court of Federal Claims
in the above-captioned appeals.* The appellants oppose.
The United States replies The appellants move to con-
tinue to stay these cases pending the disposition by the
United States Supreme Court of petitions for writ of
certiorari related to this court’s combined decision in Prati
v. United States, 2008-5117, 603 F.3d 1301 (Fed. Cir.
2010) and Deegan, v. United Stcctes, 2008-5129, 603 F.3d
1301. In the alternative, the appellants move to stay
these cases pending disposition of two additional repre-
sentative cases to resolve what appellants assert are
remaining unresolved issues. = . _
On June 22, 2009, this court stayed proceedings in the
above-captioned cases pending disposition of two repre-
sentative cases, Prati v. United States, 2008-5117 and
Deegan v. United States, 2008-5129. ln these two cases,
the taxpayers claimed that they were due refunds on two
grounds: first, they argued that the lnternal Revenue
Service assessed tax and interest after the statute of
limitations expired Second, the taxpayers argued they
were due refunds of penalty interest paid because their
underpayments were not attributable to "tax motivated
transactions." This court affirmed the Court of Federal
Claims’ determination that the taxpayers claims for
refunds were attributable to partnership items and thus
not within that court’s jurisdiction
Summary affirmance of a case is appropriate "when
the position of one party is so clearly correct as a matter
of law that no substantial question regarding the outcome
of the appeal exists.” Joshua v. United States, 17 F.3d
378, 380 (Fed. Cir. 1994). In the above-captioned cases,
the appellants claims are the same as the claims asserted
' For purposes of this order, we use a combined cap-
tion. The cases are not consolidated